DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 05 November 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US Patent Application Publication 2013/0275641 A1 (“Tsai”) in view of Perez Lafuente et al., US Patent Application Publication 2015/0206129 A1 (“Perez”).

As per Claim 1 regarding “a mobile ticketing module comprising: a terminal interface able to interact with a ticketing terminal; and a communication module comprising at least one antenna able to interact with a user device.” Tsai in at least Fig.2, the ABSTRACT and paragraph 40 discloses a mobile device including a baseband module, an electronic card slot and a control module.  Tsai in at least Fig.5 and paragraph 47 discloses antenna module 40 coupled to the control module 30 for communicating with the first baseband module 10.  Tsai does not specifically disclose a “ticketing module” however; Perez in at least paragraph 42-45 discloses a system to enable mobile contactless ticketing/payments via a mobile phone application.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Tsai’s mobile transaction system with the equally well-known elements of Perez’s contactless ticketing system via a mobile phone application with the motivation to provide a “SIM based” payment solution (Perez, paragraphs 4-5).

As per Claim 2, which depends from Claim 1 regarding “the mobile ticketing module further comprising at least one of a transmitter and receiver associated with the at least one antenna.”  Tsai in at least Fig.5 and paragraph 47 discloses antenna module 40 coupled to the control module 30 for communicating with the first baseband module 10. 
As per Claims 4, 5 and 6, which depends from Claim 1 regarding “wherein the communication module if further able to interact with at least one server to receive an invoice and send a payment request to a ticketing terminal.”  Tsai does not specifically disclose “communication with a server” however; Perez in at least paragraphs 8 and 9 discloses the mobile contactless ticketing/payments via a mobile phone communication with a ticketing/payment server.
Regarding “the process of receiving a ticket from the ticketing terminal and sending the ticket to the user device” Perez in at least paragraphs 10-13 discloses receiving a ticket at the user device.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Tsai’s mobile transaction system with the equally well-known elements of Perez’s contactless ticketing system via a mobile phone application with the motivation to provide a “SIM based” payment solution (Perez, paragraphs 4-5).

As per Claim 7, which depends from Claim 1 regarding “wherein the consumer interaction module is enclosed in a housing that is able to fit within one of a subscriber identity module (SIM) slot, a secure access module (SAM) slot, a microSD card slot and .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US Patent Application Publication 2013/0275641 A1 (“Tsai”) in view of Perez Lafuente et al., US Patent Application Publication 2015/0206129 A1 (“Perez”) as applied to Claim 1 and further in view of LEE et al., US Patent Application Publication 2017/0223579 A1 (“Lee”).

As per Claim 3, which depends from Claim 1 regarding “wherein the communication module is able to communicate across at least one of a Wi-Fi channel and a Bluetooth link.” Tsai in at least paragraph 48 discloses a wireless transmission module 50 configured to support near field communication (NFC) technology.  Perez in at least paragraph 7 discloses NFC.  Tsai and Perez do not specifically disclose “Bluetooth or Wi-Fi) however; Lee in at least paragraph 2 discloses Bluetooth is an NFC technology standard and in paragraph 15 disclose Wi-Fi Direct through Bluetooth technology.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine the teaching of Tsai and Perez with Lee’s wireless communication system support Bluetooth communications with the motivation to support high-speed connectivity at relative low power consumption and at relatively low cost (Lee, paragraph 7).

Regarding the “payment processing system of Claims 8-14 and the method steps of “processing payment requests” of Claims 15-20 recite similar limitation as Claim 1-7 and are rejected in a similar manner using the combined arts of Tsai, Perez and Lee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-2i70-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687